DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims 1 to 7 are defined in terms of the expression "duty of a signal" that has no well-recognized meaning in the field of electronics. Said expression can be interpreted as meaning the "aim of a signal" which is not even supported by the overall content of the description. For these reasons, the subject-matter of claims 1 to 7 is not clear. For further analysis, the claims will be interpreted from the overall content of the description and figures as referring to the "duty cycle" of a signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryohei (Patent No. JP2013076645 (A)). 
Regarding claim 1, Ryohei discloses a signal generation apparatus (140) (see figure 3) comprising: a first pulse generator (141, 144) configured to generate a pulse to be supplied to a light source (110) that irradiates light upon a distance measurement target (200) (see paragraph [0047], figure 3); a second pulse generator (142) configured to generate a pulse to be supplied to a pixel (121) that receives the light reflected by the distance measurement target (see paragraphs [0047], [0049], figure 3); and a signal selection section (inherent in 141, 144) configured to select and output a duty of a signal to be outputted from the first pulse generator (141, 144) from between a first duty (according to one Tw) and a second duty (according to a different Tw of a subsequent cycle) different from the first duty (see paragraph [0052], figure 4).
Regarding claim 2, Ryohei discloses the first duty is fixed and the second duty is variable (see paragraph [0052], figure 4, first duty cycle during the first cycle is fixed, second duty cycle for the subsequent cycles is variable).


Regarding claim 4, Ryohei shows in Fig. 3 the first pulse generator includes a main pulse generator (141) and a sub pulse generator (144), the signal of the first duty is a signal generated by the main pulse generator, and the signal of the second duty is generated from the signal generated by the main pulse generator and the signal generated by the sub pulse generator (paragraph [0047])
Regarding claim 7, Ryohei discloses the signal generation apparatus is used in a distance measurement sensor of an indirect type (paragraph [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryohei (Patent No. JP2013076645 (A)) in view of Wyland (Patent App. Pub. No. US 2016/0365846 A1).
Regarding claim 3, Ryohei discloses the claimed invention as above, but is silent that the first duty is 50%, and the second duty is less than 50%. Wyland discloses the first duty is 50%, and the second duty is less than 50% (paragraph [0045], first duty cycle=commanded duty cycle=50%; second duty cycle= actual duty cycle). It would have been obvious to one of ordinary skill in the art to provide less than 50% duty cycle of Wyland on the device of Ryohei for the purpose of saving power.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryohei (Patent No. JP2013076645 (A)).
Regarding claim 5, Ryohei is silent that each of the main pulse generator and the sub pulse generator includes: a first counter configured to determine a phase of the pulse using an input signal; and a second counter configured to determine a frequency of the pulse using the input signal, and a setting to the first counter is different between the main pulse generator and the sub pulse generator. However, the use of counters for the generation of pulses is well-known for a person skilled in the art.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryohei (Patent No. JP2013076645 (A)) in view of Takano et al. (Patent App. Pub. No. US 2018/0259647 A1).
Regarding claim 6, Ryohei discloses the claimed invention as above, but is silent that the signal selection section selects a duty in response to a distance to the distance measurement target. Takano et al. discloses the signal selection section selects a duty in response to a distance to the distance measurement target (paragraphs [0079]-[0085], figures 1, 6 and 7, selecting/setting the duty cycle of the light emission control signal and of the exposure control signal on the basis of a distance to the distance measurement target). It would have been obvious to one of ordinary skill in the art to provide a signal selection section of Takano et al. on the device of Ryohei in order to obtain the same amount of signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kelly (Patent No. US 7,027,945 B2) discloses a pulse generator control signal controlling the frequency, amplitude, and duty cycle of pulses output by pulse generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878